DETAILED ACTION
	This action is in response to the applicant’s reply filed on April 18, 2022.  Claims 16 and 21-29 are pending and addressed below. 

Response to Amendment
In response to the applicant’s cancellation of claims 3 and 4, the rejections of claims 3 and 4 under 35 USC 112(b) have been withdrawn. 
Claims 1-15 and 17-20 are cancelled. Claims 16 is amended. Claims 21-29 are newly added. 

Response to Arguments
Applicant’s arguments, filed April 18, 2022, with respect to claim 16 have been fully considered and are persuasive.  The rejection of claim 16 under 35 USC 103 has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closets prior art “herein Cox et al., US2006/0077757 (hereinafter Cox)”, for the following reasons:
Cox discloses a method of collecting subsurface formation data in a petroleum exploration environment utilizing a drilling tool and a subsurface formation data hub. The drilling tool includes a drill pipe, a plurality of geophones, a drilling hammer, and a drill bit. The subsurface formation data hub includes a seismic data processor and a user interface.  The method includes advancing the drill bit into the subsurface formation with the drilling hammer located between the geophones and the drill bit, and the geophones space along the length of the drilling tool. The seismic data processor communicates with the geophones and the drilling hammer in order to drive the drilling hammer at a frequency ranging from 5 Hz to approximately 40 Hz.  The drilling hammer generates an impact in the petroleum exploration environment from the drilling hammer producing a seismic vibration in a subsurface formation. The geophones are synchronized to the drilling hammer and subsurface formation properties are determined based on the seismic vibration received by the geophone. 
Cox fails to disclose synchronizing the plurality of geophones to the ranging drilling hammer frequency to sense returning seismic vibration from the subsurface formation at a frequency equal to the ranging drilling hammer frequency while the drill bit advances into the subsurface formation and utilizing the seismic data processor to match the returning seismic vibrations sensed by the plurality of geophones to available field seismic data.

Coz fails to suggests alone, or in combination, the limitations of “synchronizing the plurality of geophones to the ranging drilling hammer frequency to sense returning seismic vibration from the subsurface formation at a frequency equal to the ranging drilling hammer frequency while the drill bit advances into the subsurface formation; and utilizing the seismic data processor to match the returning seismic vibrations sensed by the plurality geophones to available field seismic data to determine collecting subsurface formation data of the petroleum exploration environment” as recited in claim 16.

The examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676